Citation Nr: 1821162	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-24 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to August 2, 2012.


REPRESENTATION

Appellant represented by:	Jan D. Dils, Attorney


ATTORNEY FOR THE BOARD

Gillian A. Flynn, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1967 to February 1969, December 1969 to September 1972, and March 1979 to May 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issue of entitlement to TDIU is REMANDED for further development.


FINDING OF FACT

1.  The Veteran has a current diagnosis of hypertension.

2.  The symptoms of hypertension were manifested in service and have been continuous since service.


CONCLUSION OF LAW

Entitlement to service connection for hypertension has been met.  38 U.S.C. §§ 1101, 1110, 1117, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

The Veteran contends that currently diagnosed hypertension first manifested during active service, that it has been continuous since service, and that he is, therefore, entitled to service connection for hypertension.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  In addition, disabilities diagnosed after discharge may also be service-connected if all the evidence, including pertinent service records, establishes the disability was incurred in service.  38 C.F.R. § 3.303(d) (2017); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

With a chronic disease shown in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2017).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b) (2017).  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2017).  Chronic diseases listed at 38 C.F.R. § 3.309(a) include hypertension.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  38 C.F.R. § 3.303(b) (2017).

September 1984 and March 1986 service medical records show the Veteran had high blood pressure, which one treating physician opined was probably essential.  An April 1986 service medical record shows high blood pressure and a diagnosis of hypertension.  In a March 1987 Report of Medical History completed at separation, the Veteran indicated that he had high or low blood pressure.  A note indicates that his blood pressure had been up and down over the previous 18 months and that he did not have sustained hypertension.  The examiner noted a family history of hypertension.  VA and private medical records from March 1987 through March 2017 show continuous symptoms and diagnoses of hypertension.

As hypertension is a chronic disease, and the Veteran has a current diagnosis of hypertension with no clearly attributable intercurrent cause, no nexus opinion is necessary and the disability is presumed to have been incurred in service.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran was treated for hypertension during service, which while not sustained, was present.  He has provided a continuity of symptomatology since separation from service.  Therefore, service connection for hypertension is warranted.


ORDER

Entitlement to service connection for hypertension is granted.


REMAND

The Board finds that the claim of entitlement to TDIU prior to August 2, 2012, is inextricably intertwined with the issue of service connection for hypertension, which was granted and must be assigned a disability rating and effective date.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Consequently, the claim of entitlement to TDIU must be remanded for readjudication after a rating and effective date are assigned for service connection for hypertension.

Accordingly, the case is REMANDED for the following action:

1.  Enact the grant of service connection for hypertension and assign a disability rating and effective date.

2.  Then, readjudicate the claim for TDIU prior to August 2, 2012.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


